Citation Nr: 0800620	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-25 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of perianal 
warts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in March 2004.  


FINDING OF FACT

The veteran does not have currently shown residuals of 
perianal warts.


CONCLUSION OF LAW

The veteran does not have residuals of perianal warts that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from June 1972 to October 
1974.  Service medical records (SMRs) associated with the 
claims file reveal that the veteran was diagnosed with a 
cluster of warts in the perianal region in July 1973.  The 
warts were treated with podophyllin.  Later in July 1973 the 
veteran was noted to be status-post chemical burn of warts on 
the buttock region.  The veteran's warts were treated with 
podophyllin again in October 1973.  The veteran was also seen 
for external hemorrhoids in October 1973.  The veteran was 
again seen for complaints of warts in November 1973.  An 
October 1974 report of medical examination revealed a 
notation of warts on clinical evaluation but a summary of 
defects and diagnoses was noted to be negative.  

Treatment reports from Martin Luther King, Jr., General 
Hospital dated in June 1979 and March 1987 were associated 
with the claims file.  A rectal examination dated in June 
1979 was noted to be within normal limits.  

Associated with the claims file are private treatment reports 
from Parkview Community Hospital dated from May 1985 to 
November 1985.  A May 1985 rectal examination revealed "good 
sphincter."  In November 1985 a rectal examination failed to 
reveal any warts or external hemorrhoidal tags.  There 
appeared to be a rash around the anal rectal area.  There 
were no internal hemorrhoids on digital examination.  No 
masses were noted in the rectal area.  The veteran was 
assessed with pruritus and irritation of the anal rectal 
area.  

Treatment reports from Miami Valley Hospital dated in June 
1995 include a rectal examination which revealed that there 
was normal tone and a guaiac negative light brown stool in 
the vault.  The prostate was noted to be flat and not 
unusually tender.  

VA treatment reports dated from November 1991 to June 2005 
include a June 1996 rectal examination which revealed normal 
sphincter tone and the veteran's prostate was within normal 
limits.  An April 1997 perianal examination revealed a few 
skin papules on the skin folds of the perianal area, worse on 
the left side.  He was diagnosed with perianal pruritis and 
treated with hydrocortisone cream.  

A VA scar examination dated in May 1997 revealed a diagnosis 
of perianal pruritis with a history of genital and perianal 
warts.  

Associated with the claims file are VA examination reports 
dated in June 1992 and April 1994, three examinations dated 
in July 1996 and an addendum examination report dated in 
August 1996, a general examination report dated in May 1997, 
and a scar examination report and a digestive examination 
report dated in October 2002, which are negative for a 
diagnosis of residuals of perianal warts.  

An October 2002 genitourinary VA examination was associated 
with the claims file.  The veteran reported that he was 
diagnosed with perianal warts in 1973.  He said the warts 
were "burned off" at that time and he said he subsequently 
underwent surgical removal for a recurrence of the warts in 
1975.  He reported itching and bleeding in the anal area in 
1978 or 1979 and he said he was diagnosed with hemorrhoids.  
He said he was treated with topical corticosteroid pads which 
he said were not effective.  He said he did not believe the 
diagnosis of hemorrhoids. He reported no recurrence of a 
diagnosis of perianal warts since the 1975 surgery.  He 
reported intermittent symptoms of itching and burning since 
the surgery in 1975.  Physical examination revealed no 
obvious external hemorrhoids and no internal hemorrhoids on 
palpation.  The examiner reported that there was no evidence 
of genital warts.  It was specifically noted that there was 
no current residual of the warts removed in 1975.  The 
examiner also noted that the veteran had had hemorrhoids in 
the late 1970s with no current residuals.  

The veteran was afforded VA skin examination in June 2005.  
The examiner reviewed the veteran's claims file but noted 
that the veteran's service medical records were not included 
in the claims file.  The veteran reported a history of 
perianal warts in 1972 while in the military whereby the 
warts were "frozen" and he said the last treatment was a 
surgery in around 1975.  He said he was not currently 
receiving any medication for hemorrhoids but he also said he 
was treated with pads for hemorrhoids.  He reported normal 
bowel movements without leakage.  The veteran said he had 
persistent perianal itching without bleeding or drainage.  
The examiner said that the veteran was treated with 
hydrocortisone cream on a few occasions in 1997 and in 2003 
and 2004 but the records did not document perianal warts and 
the medications was prescribed for symptoms of itching with 
negative physical findings on examinations in 2003 and 2004.  
The examiner noted that the veteran was not currently on 
corticosteroid cream and that there was no indication that he 
was treated with oral or injectable medications of any type 
for perianal warts.  The examiner said the veteran was not 
treated with immunosuppressive drugs, light therapy, UVB, 
PUVA, or electron beam therapy.  The veteran said he was 
unsure if he had received treatment in the past twelve 
months.  The veteran denied fever or weight loss associated 
with his itching.  The examiner said there was no history of 
malignant neoplasm associated with perianal warts and the 
examiner opined that there was no significant functional 
deficit based upon a review of the medical records available 
in the claims file.  The examiner said that there was no 
history of urticaria, primary cutaneous vasculitis, erythema 
multiforme, or any debilitating episodes.  The veteran did 
not report pain associated with perianal itching.  The 
veteran denied systemic and nervous manifestations and there 
was no evidence of disfigurement.  Physical examination 
revealed no indication of active disease of any type in the 
perianal area.  There was no ulceration, exfoliation, or 
crusting.  The examiner said there were no perianal lesions 
noted.  There was no perianal, buttock, or genital warts, 
lesions, fissures, fistulas, hemorrhoids, abscesses, skin 
tags, drainage, or leakage of stool or urine.  There was no 
scarring or disfigurement, chloracne, psoriasis, skin 
infections, hyperhidrosis, fissures, cracking, or 
exfoliation.  The examiner concluded that the examination was 
normal with no evidence of perianal, buttock, groin, 
inguinal, or genital warts with a history of subjective 
symptomatology of perianal itching with rare documentation of 
treatment with hydrocortisone cream for symptoms with normal 
examination documented at those treatment sessions.  The 
examiner opined that there was no functional impact from the 
veteran's claimed condition and no evidence of any 
diagnosable skin condition related to the perianal area.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the SMRs reveal evidence of treatment for perianal 
warts and hemorrhoids in service.  The medical evidence of 
record indicates that the veteran was treated for perianal 
pruritis on several occasions since service and treated with 
topical hydrocortisone cream on those occasions.  However, 
when examined by VA in October 2002 the examiner reported 
that there was no evidence of genital warts.  In fact, 
despite the veteran's complaint of itching, the examiner 
concluded that there were no residuals of the warts.  The 
June 2005 VA examiner concluded that a physical examination 
was normal with no evidence of perianal, buttock, groin, 
inguinal, or genital warts with a history of subjective 
symptomatology of perianal itching with rare documentation of 
treatment with hydrocortisone cream for symptoms with normal 
examination documented at those treatment sessions.  The 
examiner opined that there was no evidence of any diagnosable 
skin condition related to the perianal area.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Absent a current diagnosis, an 
award of service connection is not warranted.  The 
preponderance of the evidence is against the claim.

The Board notes that the veteran has alleged that he has 
residuals of perianal warts which should be service 
connected.  While the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for residuals of perianal warts.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
letters dated in May 2002 and April 2006.  He was informed of 
the elements to satisfy in order to establish service 
connection.  He was advised to submit any evidence he had to 
show that he had a current disability and to identify sources 
of evidence/information that he wanted the RO to obtain on 
his behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, by way of a letter dated in March 2006 and in 
the April 2006 letter, the veteran was told of the criteria 
used to award disability ratings and the criteria for 
assigning an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No such issues 
are now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the veteran's service medical records, private 
treatment reports, and VA treatment reports.  The veteran was 
afforded several VA examinations.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that service connection for residuals 
of perianal warts should be granted.  


ORDER

Entitlement to service connection for residuals of perianal 
warts is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


